


EX-10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (this “Agreement”), dated as
of October 20, 2008, by and between ELITE PHARMACEUTICALS, INC., with offices at
165 Ludlow Avenue, Northvale, New Jersey 07647 (the “Company”), and STUART
APFEL, an individual residing at 218 Walker Place, West Hempstead, NY 11552.




BACKGROUND

          WHEREAS, Employee is presently employed by the Company; and

          WHEREAS, Employee’s employment with the Company has been terminated as
of the Separation Date (as defined below), and, in connection therewith, the
Company has agreed to provide certain benefits to Employee in consideration of
Employee’s execution and performance of this Agreement;

           NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

TERMS

           1.      Termination of Employment. Employee acknowledges that his
employment with the Company shall terminate as of, and that his work-through
date with the Company is the close of business on October 20, 2008 (the
“Separation Date”). Employee acknowledges that all expenses to which he may be
entitled to reimbursement have been reimbursed.

      (a)     Employment Agreement. Employee acknowledges and hereby waives his
entitlement to certain notice and payment provisions upon termination under his
Employment Agreement dated January 3, 2008, by and between Employee and the
Company (the “Employment Agreement”). In particular, Employee hereby waives his
right to notice under Section 3.2.4 and all obligations of the Company to the
Employee set forth in Sections 3.3, 3.2.4, 3.3.2 of the Employment Agreement,
including without limitation the Severance Amount (as such term is defined in
the Employment Agreement). Employee further acknowledges that there are no
payment amounts outstanding to Employee under the Employment Agreement.

          2.     Severance Benefits. The Company shall pay to Employee a
severance payment of Four Thousand Two Hundred Nineteen Dollars (US$4,219) less
any payroll or withholding taxes (the “Severance Payment”) Upon payment of the
Severance Payment, the Company shall have no further obligation to Employee,
including, without limitation, on account of his service as an employee of the
Company.

          3.     Covenants, Representations and Warranties of the Parties. The
Company and Employee each represents and warrants to the other (as to itself)
that (i) the party has full authority and capacity to enter into and perform the
party’s obligations under this Agreement

  Page 1 of  9 Initials  /s/ SA  


--------------------------------------------------------------------------------




(having obtained all requisite corporate, company and/or governmental
approvals), (ii) this Agreement has been fully authorized, executed and
delivered by the party and that the party has full legal right, power and
authority to enter into and perform this Agreement, which constitutes a valid
and binding agreement between the parties, enforceable against the party in
accordance with its terms, (iii) there are no agreements between the party and
any third party that conflict with this Agreement; and (iv) no consent or
approval of any third party, court or governmental agency is required in
connection with the party’s execution and performance of this Agreement.

          4.     General Release of Claims and Covenants Not to Sue. Employee
for himself and his respective administrators, executors, agents, beneficiaries
and assigns, does hereby waive, release and forever discharge the Company (as
hereinafter defined for the purposes of this Section 4) of and from any and all
Claims (as defined below). Employee agrees not to file a lawsuit to assert any
such Claim. This release covers all Claims arising from the beginning of time up
to and including the date of this Agreement, but does not cover Claims relating
to the validity or enforcement of this Agreement. In addition, Employee
irrevocably and unconditionally releases, forever discharges, and agrees to
indemnify and hold harmless the Company from all Claims Employee believes or, at
a later date may believe, he has against the Company for any actions arising out
of Employee’s employment with or separation from the Company from the beginning
of time up to and including the date of this Agreement, whether known or unknown
as of the date of this Agreement.

     (a)     Definition of “Claims”. (i) For purposes of this Agreement,
“Claims” includes without limitation all actions or demands of any kind that
Employee now has, or may have or claim to have in the future arising out of
occurrences on or before the date of this Agreement. More specifically, Claims
include rights, causes of action, damages, penalties, losses, attorneys’ fees,
costs, expenses, obligations, agreements, judgments and all other liabilities of
any kind or description whatsoever, either in law or in equity, whether known or
unknown, suspected or unsuspected.

                  (ii)      The nature of Claims covered by this release and
covenant not to sue includes, without limitation, all actions or demands in any
way based on Employee’s employment with Company, the terms and conditions of
such employment, or the termination of such employment. More specifically, all
of the following are included in the types of Claims that will be barred by this
release and covenant not to sue: (i) contract claims (whether express or
implied), (ii) tort claims (such as for defamation or emotional distress), (iii)
claims under federal, state and municipal laws, regulations, ordinances or court
decisions of any kind, (iii) claims of discrimination, harassment or
retaliation, whether based on race, color, religion, gender, sex, age, sexual
orientation, handicap or disability, national origin, or any other legally
protected class, (iv) claims under the Age Discrimination in Employment Act of
1967 as amended by the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, the Equal
Pay Act of 1962, the Americans with Disabilities Act of 1990, the Workers
Adjustment and Retraining Notification Act, the New York State Human Rights Law
(Article 15 of the New York State Employee Law), the New York City Human Rights
Law (Title I, Chapter B of the Administrative Code of the City of New York), or
any other federal, state or local statute or ordinance, (v) claims under
Employee Retirement Income

  Page 2 of  9 Initials  /s/ SA  



--------------------------------------------------------------------------------




Security Act, the Fair Labor Standards Act, state wage payment laws and state
wage and hour laws; and (vi) claims for wrongful discharge.

     (b)      Definition of “Company”. For purposes of this Section 4, “Company”
includes, without limitation, Elite Pharmaceuticals, Inc., and its past, present
and future parents, Affiliates (as defined below), subsidiaries, divisions,
predecessors, successors, assigns, employee benefit plans and trusts and each of
their respective past, present and future directors, officers, partners,
shareholders, members, managers, agents, employees, attorneys, representatives,
consultants, associates, fiduciaries, plan sponsors, administrators and
trustees.

     (c)      Definition of “Affiliate”. For purposes of this Agreement,
“Affiliate” (and its derivations) shall mean, with respect to any person, any
other person who controls, is controlled by or is under common control with such
person. For purposes of the definition of Affiliate, “control” means the power
to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

     (d)      Employee’s Acknowledgment of Scope of Release. Employee declares
and agrees that any Claims he may have incurred or sustained may not be fully
known to him and may be more numerous and more serious than he now believes or
expects. Further, in entering into this Agreement, Employee relies wholly upon
his own judgment of the future development, progress and result of said Claims,
both known and unknown, and acknowledges that he has not been influenced to any
extent whatsoever in the making of this Agreement by any representations or
statements regarding said Claims made by individuals or entities who are within
the definition of Company above. Employee further acknowledges that he accepts
the terms herein in full settlement and satisfaction of all such Claims.

          5.      Restrictive Covenants of Employee.

     (a)      Employment Agreement. Employee acknowledges that he has certain
obligations under his Employment Agreement dated as of January 3, 2008. In
particular, Employee acknowledges his obligations under Sections 4 and 5:
“Protection of Confidential Information and Trade Secrets; Non-Competition; No
Solicitation” and “Continued Cooperation; Return of Documents and Property;
Injunctive Relief; Non-Exclusivity and Survival” of the Employment Agreement.
Employee agrees that he will continue to be bound by and shall abide by such
provisions.

     (b)      Confidentiality.

     (i)      Employee acknowledges and agrees that, during his employment with
the Company, he had access to Proprietary Information (as defined below) and
that the Proprietary Information is the exclusive property of the Company or the
party that disclosed or delivered such information to the Company. Employee
agrees not to use the Proprietary Information, directly or indirectly, and
agrees that he will promptly notify the Company of any unauthorized disclosure
of Proprietary Information. Specifically, Employee agrees that all Proprietary
Information or inventions developed as a direct result of his efforts on behalf
of the Company

  Page 3 of  9 Initials  /s/ SA  


--------------------------------------------------------------------------------




during his employment with the Company remain the exclusive property of the
Company, and that Employee has no ownership interest therein. For purposes of
this Agreement, “Proprietary Information” means all of the following information
and material, whether or not reduced to writing and whether or not patentable,
that Employee, during his employment with the Company, had access to or
developed, in whole or in part, as a direct or indirect result of either his
efforts on behalf of the Company or through the use of any of the Company’s
facilities or resources: (i) computer software, including without limitation all
source and object code, flow charts, algorithms, coding sheets, routines,
sub-routines, compilers, assemblers, design concepts and related documentation
and manuals; (ii) production processes, collection and receivable management
processes, procedures and techniques, marketing techniques, licensing or sales
policies, financial information, employee names and job descriptions, customer
and prospective customer names and requirements, data and other information or
materials relating to the manner in which the customer, prospective customer or
the Company do business; (iii) patents, patent applications, trademarks,
trademark applications and any other intellectual property rights and
discoveries, concepts and ideas (including but not limited to the nature and
results of research and development activities), processes, formulae,
techniques, “know-how”, designs, drawings and specifications, information
relating to products, proposed products, agreements with or proprietary
information of third parties, and clinical data and analysis, clinical trials,
applications and communications with the United States Food and Drug
Administration; (iv) any other information or materials relating to the business
or activities of the Company which is not generally known to others engaged in
similar business or activities; (v) all inventions and ideas which are derived
from or relate to Employee’s access to, or knowledge of, any of the information
or materials describe herein; (vi) any of the information or material described
herein which is the property of any other person or firm which has revealed or
delivered such information or material to the Company pursuant to a contractual
relationship with the Company or otherwise in the course of the Company’s
business. Proprietary Information shall not include any information or material
of the type described herein to the extent that such information or material is
or becomes publicly known through no act on Employee’s part in violation of this
confidentiality provision.

     (ii)      Employee further agrees that he shall maintain the terms of this
Agreement and the negotiations leading up to it in the STRICTEST CONFIDENCE.
Employee shall not disclose or discuss any of the terms of this Agreement or the
negotiations leading up to it with anyone other than: Employee’s immediate
family members, accountant, the Internal Revenue Service, legal representative,
or pursuant to subpoena issued as part of a legal proceeding; provided that,
before disclosing the terms of this Agreement or the negotiations leading up to
it to any of the foregoing, Employee shall advise the recipient regarding the
existence of this confidentiality provision and obtain the agreement of the
recipient to maintain the information in accordance with this provision.

     (c)      Return of Corporate Property and Associated Expenses. Employee
represents that he has returned to the Company all corporate property and copies
thereof in his possession or under his custody or control, including without
limitation, corporate credit cards, identification badge, calling cards,
cellular or mobile telephone, and computer equipment and software. Employee’s
access to such property and facilities shall cease effective as of the
Separation Date. In addition, Employee represents and warrants to the Company
that he has returned to the Company, and has not retained copies of, all
customer records, whether in print or electronic form, and Employee specifically
represents and warrants to the Company that he has

  Page 4 of  9 Initials  /s/ SA  


--------------------------------------------------------------------------------




deleted all such information from any personal computer or other electronic
storage media in his possession. Employee’s access to such property and
facilities, records, and information shall cease effective as of the Separation
Date.

     (d)      Non-Disparagement. Employee agrees that he shall not, directly or
indirectly, defame, disparage, make negative comments about, whether or not
true, the name or reputation of the Company or any of its Affiliates, including
but not limited to, any officer, director, employee or shareholder of the
Company or any of its Affiliates, or act in any other manner that is intended to
or does damage the good will, business or personal reputations of the Company or
any of its Affiliates, including but not limited to, any officer, director,
employee or shareholder of the Company or any of its Affiliates. The provisions
of this Section 5(d) shall survive any termination of this Agreement and the
termination of the Employee’s employment with the Company.

          6.      Acknowledgements of Employee.

     (a)      Except as provided for in Section 2, the Company shall have no
further obligation to Employee, including, without limitation, on account of his
service as an employee of the Company.

     (b)      Employee acknowledges that any payments or benefits provided to
Employee under the terms of this Agreement do not constitute an admission by the
Company that it has violated any law or legal obligation with respect to any
aspect of Employee’s employment or separation therefrom.

     (c)      Employee agrees and acknowledges that Employee’s right to receive
and keep the Severance Payment is conditioned upon Employee continuing to
observe, and not be in breach of, the provisions of any of the terms or
conditions provided for in this Agreement. Upon any breach hereof, all severance
compensation and other benefits due Employee pursuant to Section 2 of this
Agreement shall immediately cease, or if already paid, shall be recoverable in
full by the Company.

     (d)      Employee has not instituted, assisted, or otherwise participated
in connection with, any complaint, claim, charge, lawsuit, or administrative
agency proceeding, or action at law or otherwise against the Company. To the
extent permitted by law, Employee waives his right to institute in the future
any complaint, claim, charge, lawsuit, or administrative proceeding, or action
at law or otherwise against the Company, and agree not to accept any relief or
recovery from any such action or proceeding filed on his behalf, other than any
complaint, claim, charge, lawsuit, or administrative proceeding, or action at
law in connection with, or resulting from, the Company’s breach of any term of
this Agreement.

     (e)      Employee hereby represents that from the Separation Date onward
(i) Employee has not made and will not make any representations, warranties, or
commitments binding the Company and (ii) Employee has not executed and will not
execute any agreement on behalf of the Company, nor did Employee or shall
Employee hold himself out to have such authority.

  Page 5 of  9 Initials  /s/ SA  


--------------------------------------------------------------------------------




     (f)      Upon reasonable advance written notice, during mutually agreeable
time periods, and provided the foregoing shall not interfere with Employee’s
then current employment, Employee agrees to make himself available to the
Company in any pending or future governmental or regulatory investigation, civil
or administrative proceeding, or arbitration, subject to any privileges that
Employee may have and to his other personal and business commitments. The
Company will reimburse Employee for any loss of salary and all reasonable costs
and expenses incurred by Employee in connection with any such proceeding or
arbitration.

     (g)      Employee hereby represents that Employee has not assigned to any
person or entity any claim, including, without limitation, Claims that arose or
could have arisen against the Company, or its past, present and future parents,
Affiliates, subsidiaries, divisions, predecessors, successors, assigns, employee
benefit plans and trusts and each of their respective past, present and future
directors, officers, partners, shareholders, members, managers, agents,
employees, attorneys, representatives, consultants, associates, fiduciaries,
plan sponsors, administrators and trustees.

     (h)      Employee acknowledges that he has been advised to consult, and has
consulted, with legal counsel of his choosing, at his own expense, regarding the
meaning and binding effect of this Agreement and each and every term hereof
prior to executing it.

     (i)      Employee, intending to be legally bound hereby, certifies and
warrants that he has read carefully this Agreement and has executed it
voluntarily and with full knowledge and understanding of its significance,
meaning and binding effect. Employee further declares that he is competent to
understand the content and effect of this Agreement.

     (j)      Employee acknowledges that he was given a period of 21 days within
which to consider this Agreement and to the extent he executes this Agreement
before the expiration of the 21-day period, he does so knowingly and voluntarily
and only after consulting his attorney. Employee shall have the right to cancel
and revoke this Agreement during a period of 7 days following executing this
Agreement, and this Agreement shall not become effective, and no payments or
benefits shall be made or provided pursuant to this Agreement, until the day
after the expiration of such 7-day period. The 7-day period of revocation shall
commence upon Employee executing this Agreement. In order to revoke this
Agreement, the Executive shall deliver to the Company, prior to the expiration
of such 7-day period, a written notice of revocation. Upon such revocation, this
Agreement shall be null and void and of no further force or effect.

          7.      Headings. The headings contained in this Agreement are not
part of this Agreement and are included solely for ease of reference.

          8.      Integration and Modification. Employee declares and represents
that no promise or agreement has been made to him other than those expressed
herein and the grant of options to purchase up to 400,000 shares of common stock
of the Company at an exercise price of $1.75

  Page 6 of  9 Initials  /s/ SA  


--------------------------------------------------------------------------------




per share as set forth in the Incentive Stock Option Letter Agreements dated
January 3, 2008, the “Option Agreements”), which is each attached hereto as
Exhibit A. Except as stated herein, this Agreement and the Option Agreements,
constitute the entire agreement of the parties and supersedes all prior
understandings, whether oral or written, between them. Any modification of this
Agreement must be made in writing and signed by all parties.

          9.      Severability. If any provision of this Agreement is or shall
be declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall not be affected thereby and shall remain in full
force and effect.

          10.     Notices. All notices and other communications set forth in
this Agreement are to be deemed delivered the day they are sent if sent by same
day or overnight commercial service to the applicable party at the following
address (or such other address for a party as may be specified by like notice):

            If to Employee:                Dr. Stuart C. Apfel            218
Walker Place            West Hempstead, NY 11552       If to the Company:      
         Elite Pharmaceuticals, Inc.            165 Ludlow Avenue  
         Northvale, NJ 07647            Attention: Chief Executive Officer or
Chief Financial Officer            Facsimile: (201) 750-2755       With a copy
to:                Reitler Brown & Rosenblatt LLC            800 Third Avenue,
21st floor            New York, NY 10022            Attention: Lauren K. Kluger,
Esq.            Facsimile: (212) 371-5500


          11.     Governing Law; Consent to Jurisdiction. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York (without giving effect to its choice or conflict of laws provisions). Each
of the parties hereby irrevocably and unconditionally submits to the
jurisdiction of the courts of the State of New York and of the federal courts
sitting in the State of New York in all actions or proceedings arising out of or
relating to this Agreement. Each of the parties agrees that all actions or
proceedings arising out of or relating to this Agreement must be litigated
exclusively in any such state or federal court that sits in the City of New
York, Borough of Manhattan, and accordingly, each party irrevocably waives any

  Page 7 of  9 Initials  /s/ SA  


--------------------------------------------------------------------------------




objection which it may now or hereafter have to the laying of the venue of any
such litigation in any such court.

          12.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.

          13.     Equitable Remedies. Employee acknowledges and agrees that it
would be impossible or inadequate to measure and calculate the Company’s damages
from any breach of the covenants set forth in Sections 3, 4, 5 and 6 of this
Agreement. Accordingly, Employee agrees that if he breaches any of such
covenants, the Company will have available, in addition to any other right or
remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. Employee further agrees
that no bond or other security shall be required in obtaining such equitable
relief and hereby consents to the issuance of such injunction and to the
ordering of specific performance.

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 

  Page 8 of  9 Initials  /s/ SA  


--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, and with the intention of being legally bound
hereby, the parties have executed this Separation Agreement and General Release
of Claims as of the date first written above.

  /s/ Stuart Apfel     DR. STUART C. APFEL                     ELITE
PHARMACEUTICALS, INC.               By:   /s/ Chris Dick       Name: Chris Dick
    Title: Executive Vice President of              Corporate Development

 

 

 




  Page 9 of  9 Initials  /s/ SA  


--------------------------------------------------------------------------------